



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Mirza,
    2013 ONCA 363

DATE: 20130603

DOCKET: M42449

Gillese J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

Muhammad Mirza

Applicant

Muhammad H. Mirza, acting in person

Amanda Ross, for the respondent (City of Toronto)

Heard: May 29, 2013

On motion for an extension of time to seek leave to
    appeal and for leave to appeal pursuant to s. 139 of the
Provincial
    Offences Act
, R.S.O. 1990, c. P. 33, from the judgment of Justice Eric
    (Rick) N. Libman of the Ontario Court of Justice dated September 25, 2012
    dismissing an appeal from the conviction entered on December 16, 2011.

Gillese J.A. (in chambers):

[1]

Muhammad Mirza was convicted by a Justice of the Peace of failing to
    stop at a red light, contrary to s. 144(18) of the
Highway Traffic Act
,
    R.S.O. 1990, c. H.8 (the 
HTA
).  His appeal to the provincial offences
    appeal court was dismissed (the Decision).

[2]

Mr. Mirza brings a motion seeking an extension of time to seek leave to
    appeal the Decision.  If an extension of time is granted, he seeks leave to
    appeal, pursuant to s. 139 of the
Provincial Offences Act,
R.S.O. 1990,
    c. P.33 (the 
POA
).

[3]

The motions in this case were argued immediately following the motion
    seeking leave to appeal in
R. v. Farah
(M41983)
.
The court is again
    most indebted to Fredrick Schumann, who acted as duty counsel in this matter.

THE BACKGROUND

[4]

The record in this matter is extremely thin.  Consequently, I wish to
    make it clear that the facts set out below are not to be taken as findings by
    the court or beyond dispute.   They are largely a recitation of information
    given at the oral hearing of the motion.

[5]

At the oral hearing of the motion, counsel for the respondent City
    handed up a copy of a certificate of offence, number 5339270A, issued to
    Muhammad Mirza and dated October 28, 2011 (the Ticket).  The significance of
    this will become apparent shortly.

[6]

Mr. Mirza deposes that on October 28, 2011, he was charged with the
    offence of failing to stop at a red light and given a certificate of offence. 
    He further deposes that the investigating officer who served him with the
    certificate of offence indicated that Mr. Mirza was being charged with speeding.

[7]

On the certificate of offence that Mr. Mirza received, beside the
    typewritten words Did commit the offence of: are the handwritten words Red
    Light - Fail to stop.  Under the printed words Contrary to: are the
    handwritten letters H.T.A..  Next to the typewritten word Sect. is the
    number 128.

[8]

Section 128 of the
HTA
is a speeding offence.

[9]

I understand that Mr. Mirza was convicted of failing to stop at a red
    light, pursuant to the mechanism set out in s. 9 of the
POA
.  Section
    9(1) applies where a defendant fails to respond to an offence notice, or
    schedules a meeting with a prosecutor but does not show up, or settles the
    charge but does not show up to the sentencing hearing.  It deems such a
    defendant to not dispute the charge and triggers s. 9(2).  Section 9(2)(a)
    instructs the justice of the peace to examine the certificate of offence and
    enter a conviction in the defendants absence, without a hearing.  However,
    under s. 9(2)(b), where the certificate of offence is not complete and regular
    on its face, the justice shall quash it.

[10]

Mr.
    Mirza appealed his conviction for failing to stop at a red light.  At some
    point, Mr. Mirzas agent appeared in court, ready to argue that because the
    wording of the offence and the section number on the certificate that Mr. Mirza
    had been given did not correspond, the justice of the peace should have quashed
    the certificate. However, the agent discovered that the Ticket before the court
    was not identical to the certificate of offence that Mr. Mirza had received. 
    While the handwritten words Red Light - Fail to stop remained, the section
    number 128 had a line through it, followed by some initials in a circle,
    followed by 144(18).

[11]

Section
    144(18) is the provision governing failure to stop at a red light.  Thus, on
    the face of the Ticket before the court, the description of the offence
    corresponded to the correct
HTA
section number for that offence.  The
    agent sought and was granted an adjournment.

[12]

On
    September 25, 2012, Mr. Mirzas agent returned to argue the appeal.  He told
    the provincial offences appeal court judge that it was unclear when the wrong
    section number of the
HTA
had been crossed out and the section number
    corresponding to failure to stop at a red light had been inserted.  He
    suggested that the change was an improper amendment, made without Mr. Mirzas
    knowledge and without compliance with the governing regulations.  He further contended
    that the justice of the peace who convicted Mr. Mirza could not have known when
    the change was made or whether Mr. Mirza was aware of it.  Accordingly, he
    submitted that the justice of the peace should have quashed the certificate,
    based on the inconsistency between the description of the offence and the
    section number on the certificate that had been given to Mr. Mirza.

[13]

The
    appeal judge dismissed the appeal for three reasons:

1. the original
    certificate of offence would have been complete and regular had there been no
    reference to a section number of the
HTA
;

2.  despite
    the reference to s. 128, no one would have been misled by the nature of the
    offence in light of the description Red Light - Fail to stop on the
    certificate;

3.  any
    change made to the section number on the face of the ticket would not invalidate
    the ticket or constitute a formal amendment.

ANALYSIS

[14]

There
    is no need to repeat the analysis set out in
Farah
.  I rely on it to
    explain why I would grant the extension of time and leave to appeal in this
    case.

[15]

Having
    said that, I note that this case raises an additional issue, relating to the
    validity of the change made to the face of the Ticket.  While the   provincial
    offences appeal court judge found that the type of change made in this case could
    be made without invalidating the Ticket, the moving party contends that the
    change was tantamount to an out of court amendment made without the knowledge
    of the accused person.  This additional issue also reaches the threshold
    established by s. 139 of the
POA
.  Both the public interest and the due
    administration of justice will be served by having it settled.

DISPOSTION

[16]

Accordingly,
    I would grant Mr. Mirza the extension of time and leave to appeal the Decision.

Released: June 3, 2013 (E.E.G.)

E.E. Gillese J.A.


